Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is responsive to claims filed on 06/03/2021.
Claims 19 and 32 are allowed in this office action.

Allowable Subject Matter
Claims 19 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 19, the primary reason for allowance is, A method of packaging a consumer product, the method comprising: depositing a product into a collapsible container, the collapsible container including, a peripheral side wall having a top edge and a bottom edge, and a bottom wall attached to the bottom edge of the peripheral side wall, the bottom wall including a displaceable portion, the displaceable portion including a conical side wall defining a truncated cone shape, the bottom wall having a variable wall thickness defining a concave exterior surface and including a thinner wall portion at a center of the bottom wall and a thicker wall portion disposed outward of the thinner wall portion, the thicker wall portion surrounding the thinner wall portion and the thicker wall portion extending along an outer periphery of the bottom wall, the bottom wall being disposed in an expanded configuration in which the bottom wall extends below the bottom edge of the peripheral side wall; applying a force to the 
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731